This is an action of tort brought by Rosalie S. Lyons (plaintiff) against a dentist for malpractice and against the clinic where the dentist treated the plaintiff. The husband of the plaintiff seeks consequential damages. The only issue we concern ourselves with is whether the trial judge erred in directing verdicts for the defendants. The dentist after examination of the plaintiff and X-rays extracted a decayed tooth. Two days after the extraction the plaintiff was admitted to a hospital where “a diagnosis was made of [Qracture of left mandible.' ” We discover nothing in the testimony of the expert who testified for the plaintiff that shows the dentist was negligent in her treatment of the plaintiff. See Brune v. Belinkoff, 354 Mass. 102. The testimony of a radiologist that the “x-ray of the plaintiff's jaw taken by . . . [the dentist] just prior to the extraction . . . revealed the same linear fracture line shown on the x-ray film taken at the . . . [h]ospital several days after the extraction” does not in our view aid the plaintiff. There was no error.

Exceptions overruled.